

REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of _____, 2009, by
and among GC China Turbine Corp., a Nevada corporation (the “Company”), and each
of the undersigned (individually a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS:
 
A.           In connection with the securities purchase agreement by and among
the parties hereto of even date herewith (the “Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions contained therein, to
issue and sell to the Purchasers, up to 6,400,000 shares of common stock of the
Company, par value $0.001 per share (the “Common Shares”), and warrants to
purchase up to 640,000 shares of common stock (the “Warrants”); and
 
B.           The Company has agreed to provide to the Purchasers certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), with respect to the Units;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
1.           DEFINITIONS.
 
a.           As used in this Agreement, the following terms shall have the
following meanings:
 
(i)            “Purchasers” means the Purchasers and any transferee or assignee
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 hereof.
 
(ii)           “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).
 
(iii)          “Registrable Securities” means the Common Shares and the shares
of common stock issued or issuable upon exercise of the Warrants.
 
(iv)           “Registration Statement” means a registration statement of the
Company under the 1933 Act.
 
b.           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 
 
2.           REGISTRATION.
 
a.           The Company shall prepare and file within 60 days following the
date hereof (the “Filing Date”) the Registration Statement covering the resale
of the Registrable Securities, and use commercially reasonable efforts to cause
the Registration Statement declared effective 180 days following the Filing Date
(the “Effective Date”); provided, however, that the amount of Registrable
Securities to be included in the Registration Statement shall be limited to not
less than 100% of the maximum amount of the Registrable Securities which may be
included in a single registration statement without exceeding registration
limitations imposed the SEC pursuant to Rule 415, and provided, further, that
the Company shall not be obligated to the Purchasers for any penalties or
damages, liquidated or otherwise, if the Registration Statement is not filed by
the Filing Date or declared effective by the Effective Date.
 
b.           The Company will pay all expenses associated with the registration,
including, without limitation, filing and printing fees, and the Company’s
counsel and accounting fees and expenses, costs, if any, associated with
clearing the Registrable Securities for sale under applicable state securities
laws.
 
c.           The Company shall have the right to delay the filing or
effectiveness of the Registration Statement, or, as applicable, suspend sales of
Registrable Securities under an effective Registration Statement or suspend
trading of its securities on any exchange, in the event such filing or
effectiveness of the Registration Statement, or the non-suspension of trading,
will require the disclosure of material, non-public information concerning the
Company that is not, in the reasonable opinion of the Company, in the best
interest of the Company.
 
d.           the Company will use commercially reasonable efforts to cause the
Registration Statement to remain continuously effective for a period (the
“Effectiveness Period”) that will terminate upon the earlier of (x) the date on
which all the Registrable Securities covered by the Registration Statement have
been sold or (y) the date on which all the Registrable Securities covered by the
Registration Statement may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144(b), as
determined by reputable United States securities counsel to the Company pursuant
to a written opinion letter to such effect, addressed and acceptable to the
Transfer Agent and the affected Purchasers, and will advise the Purchasers when
the Effectiveness Period has expired with respect to the Purchasers.
 
3.           OBLIGATIONS OF THE PURCHASERS.
 
In connection with the registration of the Registrable Securities, the
Purchasers shall have the following obligations:
 
a.           It shall be a condition precedent to the obligations of the Company
to complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Purchaser that such Purchaser shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

 
 

--------------------------------------------------------------------------------

 
 
b.           Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statements hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from the Registration Statements.
 
c.           Each Purchaser agrees to immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of the Registration Statement by the SEC, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
by the applicable regulatory authorities or (y) the happening of any event, as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading or
(z) the failure of the prospectus included in the Registration Statement, as
then in effect, to comply with the requirements of the Securities Act, until the
Purchaser’s receipt of a supplemented or amended prospectus or receipt of notice
that no supplement or amendment is required.
 
4.           INDEMNIFICATION.
 
In the event of a registration of any Registrable Securities under this
Agreement:
 
a.           The Company will, to the extent permitted by law, indemnify and
hold harmless each Purchaser, its officers, directors and other person, if any,
who controls such Purchaser within the meaning of the 1933 Act, against any
losses, claims, damages or liabilities, joint or several, to which such
Purchaser or such controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances when made, and will subject to the provisions of Section 4(c)
reimburse such Purchaser and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to such Purchaser or any such controlling
person to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) such
Purchaser failed to send or deliver a copy of the final prospectus delivered by
the Company to such Purchaser with or prior to the delivery of written
confirmation of the sale by such Purchaser to the person asserting the claim
from which such damages arise, (ii) the final prospectus would have corrected
such untrue statement or alleged untrue statement or such omission or alleged
omission, or (iii) to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any Purchaser or any controlling person in writing specifically for use in
the Registration Statement or prospectus.

 
 

--------------------------------------------------------------------------------

 
 
b.           Each Purchaser severally but not jointly will, to the extent
permitted by law, indemnify and hold harmless the Company, and each person, if
any, who controls the Company within the meaning of the 1933 Act, each officer
of the Company who signs the Registration Statement, and each director of the
Company, against all losses, claims, damages or liabilities, joint or several,
to which the Company or such officer, director or controlling person may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Purchaser will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Purchaser, as such,
furnished in writing to the Company by such Purchaser specifically for use in
the Registration Statement or prospectus, and provided, further, however, that
the liability of such Purchaser hereunder shall be limited to the net proceeds
actually received by such Purchaser from the sale of Registrable Securities
covered by the Registration Statement.
 
c.           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 4(c) and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 4(c) except and only if and to the extent the indemnifying party is
prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 4(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

 
 

--------------------------------------------------------------------------------

 
 
5.           CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
4 to the fullest extent permitted by law; provided, however, that  no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section
4,  no seller of Registrable Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities.
 
6.           ASSIGNMENT OF REGISTRATION RIGHTS.
 
The rights under this Agreement shall be automatically assignable by the
Purchasers to any transferee of all or any portion of Registrable Securities if:
(i) the Purchaser agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of  the
name and address of such transferee or assignee, and  the securities with
respect to which such registration rights are being transferred or assigned,
(iii) following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the 1933 Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein, (v) such transfer shall have been made in
accordance with the applicable requirements of the Purchase Agreement, and (vi)
such transferee shall be an “accredited investor” as that term defined in Rule
501 of Regulation D promulgated under the 1933 Act.
 
7.           AMENDMENT OF REGISTRATION RIGHTS.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company, and Purchasers who in
the aggregate hold 25% of the Registrable Securities.  Any amendment or waiver
effected in accordance with this Section 8 shall be binding upon each Purchaser
and the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           MISCELLANEOUS.
 
a.           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
b.           Any notices required or permitted to be given under the terms
hereof shall be given pursuant to Section 8 of the Purchase Agreement.
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.           THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN LAS VEGAS, NEVADA,
WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT SERVICE
OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS AGREEMENT SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.
 
e.           In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
f.           This Agreement and the Purchase Agreement (including all schedules
and exhibits thereto) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein.  This Agreement and the Purchase Agreement
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

 
 

--------------------------------------------------------------------------------

 
 
g.           Subject to the requirements of Section 7 hereof, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and assigns.
 
h.           The headings in this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
i.            This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party.  This Agreement, once executed
by a party, may be delivered to the other party hereto by facsimile transmission
of a copy of this Agreement bearing the signature of the party so delivering
this Agreement.
 
j.            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
k.           Except as otherwise provided herein, all consents and other
determinations to be made by the Purchasers pursuant to this Agreement shall be
made by Purchasers holding a majority of the Registrable Securities, determined
as if all of the Warrants then outstanding have been converted into Registrable
Securities.
 
l.            The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the undersigned Initial Purchasers have
caused this Agreement to be duly executed as of the date first above written.
 
GC CHINA TURBINE, CORP.
   
By: 
   
Name: Qi Na
 
Title:  Chief Executive Officer
   
PURCHASER:
 
By: 
   
Name:
 
Title:



Address:________________________________
_________________________________
Tel No: ______________________
Fax No.:______________________
Email:_______________________

 
 
 

--------------------------------------------------------------------------------

 